                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JESSICA OLSEN, on behalf of herself
and all others similarly situated, and
TERI R. SMITH, on behalf of herself                      4:18-CV-3081
and all others similarly situated,

                   Plaintiffs,
                                                MEMORANDUM AND ORDER
vs.

NELNET, INC., a Nebraska
Corporation, NELNET
DIVERSIFIED SOLUTIONS, LLC, a
Nebraska limited liability company,
and NELNET SERVICING LLC, a
Nebraska limited liability company,

                   Defendants.


      The plaintiffs' amended complaint alleges a class action claim for
damages regarding the defendants' conduct in the servicing of their student
loans. Filing 37. The defendants move for dismissal pursuant to Fed. R. Civ. P.
12(b)(6) arguing that the plaintiff failed to state a claim for relief. Filing 39.
For the reasons that follow, the Court will grant the defendants' motion in part,
and deny the motion in part.


                          I. STANDARD OF REVIEW
      To survive a Rule 12(b)(6) motion to dismiss, a complaint must set forth
a short and plain statement of the claim showing that the pleader is entitled
to relief. Fed. R. Civ. P. 8(a)(2). This standard does not require detailed factual
allegations, but it demands more than an unadorned accusation. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). The complaint must provide more than labels
and conclusions; and a formulaic recitation of the elements of a cause of action
will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
      A complaint must also contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A
claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged. Id. Where the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not shown—that the pleader is entitled to relief. Id. at 679.
      In assessing a motion to dismiss, a court must take all the factual
allegations in the complaint as true, but is not bound to accept as true a legal
conclusion couched as a factual allegation. Twombly, 550 U.S. at 555. The facts
alleged must raise a reasonable expectation that discovery will reveal evidence
to substantiate the necessary elements of the plaintiff’s claim. See id. at 545.
The court must assume the truth of the plaintiff’s factual allegations, and a
well-pleaded complaint may proceed, even if it strikes a savvy judge that actual
proof of those facts is improbable, and that recovery is very remote and
unlikely. Id. at 556.
      A motion to dismiss under Rule 12(b)(6) tests only the sufficiency of the
allegations in the complaint, not the sufficiency of the evidence alleged in
support of those allegations. Stamm v. Cty. of Cheyenne, Neb., 326 F. Supp. 3d
832, 847 (D. Neb. 2018); Harrington v. Hall Cty. Bd. of Supervisors, No. 4:15-
CV-3052, 2016 WL 1274534, at *4 (D. Neb. Mar. 31, 2016).


                               II. BACKGROUND
      The defendants are Nebraska corporations. Filing 37 at 5. Defendant
Nelnet Servicing, LLC is a wholly-owned subsidiary of defendant Nelnet
Diversified Solutions LLC, which is a wholly-owned subsidiary of defendant
                                         2
Nelnet Inc. Id. The defendants administer, service and collect student loans
throughout the United States. Additionally, Nelnet, Inc. owns over fifty other
subsidiaries that also service and collect student loans. Filing 37 at 4. The
defendants and three other private businesses contract with the federal
Department of Education regarding the administration and collection of
student loans owned by the Department. Filing 37 at 5. The two loan programs
involved in this matter are the Federal Direct Loan Program, which are loans
that originate directly with the Department of Education, and loans purchased
by the Department pursuant to the Federal Family Education Loan Program.
Id.
      Borrowers who cannot afford to repay their loan pursuant to the
standard repayment plan may enroll in an income-based, or income-driven
repayment plan. Those plans allow the borrower's monthly payment to be
capped at fifteen percent of the borrower's discretionary income with discharge
of the remaining debt after twenty-five years of qualifying payments. Filing 37
at 6-7. Income-driven plans are renewed annually, with the borrower filing an
application that includes documentary proof of the borrower's income. Filing
37 at 7. The lender or loan servicer is required to notify the borrower when
their annual renewal application is due. This notification must be in writing,
and must be provided no sooner than 90 days, but no later than 60 days, prior
to the borrower's deadline for renewal. Id. The notice must also inform the
borrower of the consequences of failing to timely renew their repayment plan.
Id. Two such consequences are an increase in the borrower's monthly payment
to the amount that would be due pursuant to a standard repayment plan, and
capitalization of the unpaid interest, which involves adding the current
interest due and owing to the unpaid loan balance. Id.




                                      3
      Timely submission of a renewal application and proof of income entitles
the borrower to certain protections. The borrower's income-driven repayment
plan may not be cancelled while a renewal application is pending, and the
borrower's monthly payment must be maintained until the renewal request
has been fully processed. Id. Further, loan servicers are directed to process
income-driven repayment applications within ten business days, and to
"promptly" determine new monthly payment amounts. Id. Borrowers who lose
the protections of an income-driven repayment plan, and who can no longer
afford to make monthly payments pursuant to the standard repayment plan,
may ask to have their loan placed in forbearance. Filing 37 at 8. Forbearance
allows the borrower to temporarily cease making payments during their period
of hardship, but forbearance delays progress toward obtaining loan
forgiveness, and any unpaid interest that accrues during forbearance is
capitalized to the unpaid loan balance. Id.
      Plaintiff Jessica Olsen is a citizen and resident of Oregon. Filing 37 at 4.
Olsen consolidated her several student loans into a single, federal direct
consolidation loan pursuant to a promissory note with the Department of
Education. Id. On March 7, 2014, Olsen enrolled in an income-driven
repayment plan offered by the Department of Education. Filing 37 at 10. On
December 5, 2014, the defendants sent Olsen their standard renewal notice
advising her that her repayment plan would expire unless her renewal
documents were submitted within ten days of January 31, 2015. Id. Olsen was
advised that she could submit the required documents at the Department of
Education's website. On February 10, Olsen submitted her complete renewal
application via the Department's website. However, around February 16, the
defendants canceled Olsen's income-driven repayment plan and imposed a
standard repayment plan, billing her $968.10 per month. Id. The defendants


                                        4
also capitalized $8,669.08 in accrued interest. Filing 37 at 11. Olsen's income-
driven repayment plan was not renewed for several months. Because she could
not afford the standard repayment amount, she was required to place her loan
into forbearance. Id. At the end of forbearance, the defendants capitalized an
additional $1,061.90 of accrued interest to her loan balance. Id.
      Plaintiff Teri R. Smith is a citizen and resident of Florida. Filing 37 at 4.
Smith first enrolled in an income-driven repayment plan in 2009 with loan
servicer ACS Educational Services. Filing 37 at 12. In January 2017, Smith's
loan servicer changed to Conduent Educational Services, and she again timely
renewed her repayment plan with Conduent. Id. On April 7, 2018, Smith
timely submitted her renewal application and proof of income to Conduent.
Filing 37 at 13. Conduent received Smith's renewal documentation on April 9.
On April 20, Smith's federal loan was reassigned to the defendants. On May
18, the defendants began billing Smith for the standard repayment amount of
$903.34 and capitalized her accrued interest. Id. On July 20, 2018, the
defendants notified Smith that her income-driven repayment plan would be
approved, lowering her monthly payment to $77.52, but the lower monthly
payment would not take effect until September 20. Being unable to afford the
$903.34 monthly charge, Smith was forced into forbearance and the defendants
again capitalized the interest that had accrued on her loan.
      A class action complaint was filed against the defendants on June 8,
2018, identifying only Olsen as the class representative. Filing 1. On
September 25, an amended complaint was filed identifying both Olsen and
Smith as class representatives. Filing 37. In summary, the plaintiffs allege the
defendants; (1) breached their servicing contract with the Department of
Education, (2) breached the promissory notes securing the plaintiffs'
consolidated loans, (3) tortiously interfered with the promissory notes, (4)


                                        5
made negligent misrepresentations regarding the plaintiffs' promissory notes,
and (5) unjustly enriched themselves at the plaintiffs' expense. Filing 37 at 1.


                               III. DISCUSSION
                   1. BREACH OF THE SERVICING CONTRACT
      The plaintiffs allege that Nelnet Servicing entered into a servicing
contract with the Department of Education on June 17, 2009, and that
pursuant to the terms of that contract, the defendants agreed to comply with
all federal statutes and regulations regarding the servicing of student loans.
Filing 37 at 16-17. The plaintiffs allege that they are intended third-party
beneficiaries of the servicing contract between the defendants and the
Department of Education and that the defendants materially breached the
servicing agreement by failing to administer their loans in accordance with the
federal statutes and regulations referenced in the contract. Filing 37 at 17
      The defendants' argument for dismissal asserts that the plaintiffs failed
to allege facts showing that they are intended third-party beneficiaries of the
defendants' servicing contract with the Department of Education. But, even if
the plaintiffs allege a plausible third-party beneficiary claim, the defendants
argue that the Higher Education Act does not provide a private right of action,
and the plaintiffs are attempting an "end-run" around the Act's enforcement
regime. Filing 40 at 5-11.
      Under Nebraska law,a third-party beneficiary must be acknowledged by
express stipulation or "by reasonable intendment that the rights and interests
of such unnamed parties were contemplated and that provision was being
made for them." Podraza v. New Century Physicians of Neb., 789 N.W.2d 260,
267 (Neb. 2010); BNSF Ry. Co. v. Seats, Inc., 361 F. Supp. 3d 947, 954 (D. Neb.
2019). The party claiming third-party beneficiary status has the burden to
show that the provision was for their direct benefit. Id.
                                       6
      The amended complaint alleges that the servicing contract requires the
defendants to comply with the regulations governing the Department of
Education's income-based repayment plan program found at 34 C.F.R. §
685.221. Filing 37 at 11-12. The purpose for this program is to give a borrower
experiencing a partial financial hardship the opportunity to pay a portion of
their student loan debt, and with successful participation in a plan, qualify for
loan forgiveness. Id. The plaintiffs plausibly allege facts showing that the
servicing contract, by reference to the relevant federal regulations,
contemplated that borrowers, like the plaintiffs, may experience financial
hardship. To address that likelihood, a program was devised to specifically
benefit such borrowers by providing an affordable loan repayment plan along
with possible debt forgiveness upon successful completion of the repayment
plan. The Court finds that the plaintiffs have sufficiently alleged facts showing
that their interests, as financially distressed borrowers, were contemplated
and the contract provision allowing for affordable repayment plans was made
for them as well as other similarly situated financially distressed borrowers.
The Court finds that the plaintiffs have sufficiently alleged facts showing that
they are third-party beneficiaries of the servicing contract between the
Department of Education and the defendants.
      The defendants argue that even if the plaintiffs are third-party
beneficiaries of the servicing contract, there is no private right of action in the
Higher Education Act allowing the plaintiffs to enforce the Act's regulations.
However, the plaintiffs' amended complaint does not allege a cause of action to
enforce the Higher Education Act's regulations, or that the Act provides a
private right of action. In this regard, the defendants' argument for dismissal
asserts a bit of a straw man. The plaintiffs allege that they are the third-party
beneficiaries of the loan servicing contract between the defendants and the


                                        7
Department of Education, and that the defendants breached that agreement
when it failed to timely administer their income-driven repayment plan
renewal applications. In this regard, the Higher Education Act's regulations
function only as the promise the defendants made to the third-party
beneficiaries whose loans were being serviced.
      Much of the authority the defendants cite fails to distinguish between
cases where a plaintiff, in fact or in effect, sued to enforce governmental
regulations as opposed to a suit regarding the breach of an agreement that
incorporated governmental regulations as the description of the defendant's
contractual obligations. Compare Labickas v. Arkansas State Univ., 78 F.3d
333 (8th Cir. 1996), with Coll. Loan Corp. v. SLM Corp., 396 F.3d 588 (4th Cir.
2005). The defendants place great reliance on Astra USA, Inc. v. Santa Clara
Cty., Cal., 563 U.S. 110 (2011), and argue that the Court's holding provides
that a breach of contract suit where the government contract merely
incorporated existing statutory obligations is in essence a suit to enforce the
statute. Filing 40 at 8-9. This Court disagrees with the defendants'
characterization of the Astra Court's holding. In Astra, dismissal of the county
and county-operated medical providers' claims was predicated on the
conclusion that enforcement of the Medicaid drug-pricing program was
centralized in the government, thus revealing Congress' intent not to allow the
county or county-operated providers a private right of action. 563 U.S. at 119-
20.
      Although not explicitly framed as such, Astra is actually a field
preemption case—where Congress elected to occupy the field of Medicaid drug
pricing and thereby preclude state-based regulation, as well as a private right
of action to enforce the federal regulations. See Arizona v. United States, 567
U.S. 387, 401 (2012). In their reply brief, the defendants, without specific


                                       8
reference to field preemption, assert that the Higher Education Act and its
regulations "set forth a highly regimented, cradle-to-grave enforcement
mechanism for servicer misconduct." Filing 44 at 3. However, in support of
their argument, the defendants reference regulations pertaining only to
plaintiff Smith's Federal Family Education Loan, but not plaintiff Olsen's
Federal Direct Loan. Moreover, the regulations the defendants referenced are
directed at addressing a loan servicer's misconduct and not the borrower's loss,
and specifically do not address some of the damages the plaintiffs allege, such
as the suspension of loan forgiveness credit and capitalization of accrued
interest. See 34 C.F.R. § 682.709. The defendants' claim of "cradle-to-grave
enforcement" appears to be more hyperbole than accurate.
      Moreover, courts have held that Congress' intent to occupy the
regulatory field is not evident regarding the Higher Education Act. "The fact
that the Secretary has promulgated extensive regulations pursuant to the
[Higher Education Act] does not, standing alone, persuade us to the contrary.
The existence of comprehensive federal regulations that fail to occupy the
regulatory field do not, by their mere existence, preempt non-conflicting state
law." College Loan Corp., 396 F.3d at 598. "The Higher Education Act has not
been read, in other contexts, as occupying the field and leaving no room for
state law to operate. (Citations omitted) The mere existence of a detailed
regulatory scheme does not by itself imply preemption of state remedies."
Kearns v. Tempe Tech. Inst., Inc., 39 F.3d 222, 226 (9th Cir. 1994).
      Neither is there a viable claim for implied conflict preemption. Conflict
preemption occurs when it is not possible for the private party to comply with
the governmental regulations at issue, or when the state law claim presents
"an obstacle to the accomplishment and execution of the full purposes and
objectives of Congress." Freightliner Corp. v. Myrick, 514 U.S. 280, 287 (1995).


                                       9
The plaintiffs' objective is not to impose a higher or different standard than
what the regulations require, or impair in any way the full purpose or
objectives of the income-directed repayment plans. Instead, the plaintiffs only
seek to enforce the federal regulatory standards that the defendants agreed to
administer in their contract with the Department of Education. See Bible v.
United Students Aid Funds, Inc. 799 F.3d 633, 654 (7th Cir. 2015).
      Finally, the defendants' "end-run" argument (which is also referred to as
a "disguised claim" argument) postulates that the nonexistence of a private
right of action in a federal regulatory regime necessarily preempts state law
actions that make violation of any regulation in the regime an element of the
state law claim for relief. The defendants' argument in this regard is not well-
founded. The absence of a private right of action in a federal statutory or
regulatory regime provides no logical basis for dismissal of a state law claim
merely because the claim incorporates some element of federal regulation. "To
find otherwise would require adopting the novel presumption that where
Congress provides no remedy under federal law, state law may not afford one
in its stead." Bible, 799 F.3d at 654. The Court finds that the plaintiffs have
sufficiently pled facts alleging a plausible claim for breach of contract.


                     2. BREACH OF THE PROMISSORY NOTE
      The plaintiffs allege that in 2004 they each consolidated their several
student loans into single loans with the Department of Education. The
consolidated loans were secured by promissory notes, which for each plaintiff
consisted of a form promissory note issued or approved by the Department and
governed by federal statutes and regulations. Filing 37 at 4. In 2009, the
defendants entered into a loan servicing contract with the Department. This
servicing contract was extended and modified in 2014 and presently remains


                                       10
in effect. Filing 37 at 5. The plaintiffs allege that the defendants, in their 2016
filing with the Securities and Exchange Commission, held themselves out to
be a party to the servicing contract with the Department of Education and
responsible for servicing loans owned by the federal government. Filing 37 at
6. The plaintiffs allege that in 2018, their consolidated loans were serviced by
the defendants, and the defendants failed to adhere to the applicable
regulations regarding administration of the plaintiffs' renewal applications.
This failure resulted in the plaintiffs' damages. Filing 37 at 10-12.
      The defendants argue that the plaintiffs' promissory note cause of action
must be dismissed due to the absence of privity between the defendants and
the plaintiffs. Filing 40 at 11-13. The defendants' argument is predicated on
their assertion that they merely acted as the agent for the Department of
Education in servicing the plaintiffs' consolidated loans. The defendants rely
on what they characterize as a broadly applicable principle of agency law that
a principal's contractual obligation cannot be enforced against an agent merely
acting as an agent. Hecker v. Ravenna Bank, 468 N.W.2d 88, 94 (D. Neb. 1991).
      But the plaintiffs do not allege that the defendants are merely acting as
the Department's agent. The plaintiffs allege that their promissory notes with
the Department were partially assigned to the defendants for servicing, that
the defendants held themselves out to be a party to the servicing contract with
the Department, and that in servicing their loans the defendants were
contractually required to follow all applicable Department of Education
statutes and regulations. "[A] nonsignatory to a contract cannot be named as
a defendant in a breach of contract action unless it has thereafter assumed or
been assigned the contract." Mazzei v. Money Store, 308 F.R.D. 92, 109
(S.D.N.Y. 2015). But once assigned, it necessarily follows that if an original
lender can be sued under state law for breach of contract, so may a partial


                                        11
assignee if it violates the terms of the part of the lending agreement that was
assigned. See In re Ocwen Loan Servicing, LLC, 491 F.3d 638, 645 (7th Cir.
2007).
      The plaintiffs pled that there was a partial assignment of the promissory
note to the defendants requiring the defendants to administer their income-
driven repayment plans according to the applicable Department of Education
regulations. Whether the plaintiffs' promissory notes were actually assigned is
a factual matter that may only be resolved once an evidentiary record is in
place. The defendants are correct to argue that they are not automatically in
privity with the plaintiffs. Privity will depend on the facts regarding any
relationship between the parties and whether there has been a valid
assignment of the Department's contractual duties regarding servicing of the
plaintiffs' consolidated student loans. See Mazzei, 308 F.R.D. at 110. But at
this juncture, the amended complaint allows the Court to conclude the
defendants had an obligation to the plaintiffs resulting from their alleged
acceptance of an assignment of the duty to service the plaintiffs' consolidated
loans. See Mirandette v. Nelnet, Inc., 720 Fed. App'x. 288 (6th Cir. 2018).
      The defendants also argue that the plaintiffs' promissory note claim
must be dismissed because the plaintiffs' student loans were consolidated in
2004, but the amendments to the regulations regarding servicing that the
plaintiffs cite in support were not enacted until 2013. Filing 40 at 14-15. The
income-based repayment plan regulations that the defendants reference,
however, identify eligible loans as "any outstanding loan made to a borrower."
34 C.F.R. § 685.221(a)(2). Because the 2013 regulations are applicable to "any
outstanding loan" the regulations are necessarily intended to be retroactive to
existing loans. Further, the servicing contract attached to the plaintiffs'
amended complaint provides that the defendants (as contractors) "will be


                                      12
responsible for maintaining a full understanding of all federal and state laws
and regulations . . . and ensuring that all aspects of the service continue to
remain in compliance as changes occur" and "provide a service flexible enough
to handle new requirements generate by Congress and respond to legislative
mandates and policy changes." Filing 37-1 at 23.
         Finally, the defendants argue that the promissory note claim, like the
breach of contract claim, is an end-run around the Department of Education's
regulatory regime. The Court does not accept the defendants' end-run
argument in the context of the plaintiffs' promissory note claim for the same
reasons the Court rejected this same argument in the context of the plaintiffs'
contract claim. The defendants' motion to dismiss the plaintiffs' claim for relief
regarding the breach of a promissory note must be denied at this stage of the
litigation.


                                 3. TORTIOUS INTERFERENCE
         Pled as an inconsistent but alternate theory of recovery to their
promissory note claims,1 the plaintiffs allege that the defendants tortiously
interfered with the Department of Education's administration of their
consolidated student loans. Filing 37 at 18-19. The defendants argue that the
plaintiffs' cause of action must be dismissed because the agent of a principal
cannot be liable for interfering with a contract between the principal and a
third-party. For authority, the defendants cite to this Court's decision in
Bussing v. COR Clearing, LLC, 20 F. Supp. 3d 719, 737 (D. Neb. 2014),
abrogated on other grounds by Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767,
778 (2018).


1   "A party may state as many separate claims or defenses as it has, regardless of consistency."
Fed. R. Civ. P. 8(d)(3).

                                                13
      The business relationship that the plaintiffs claim has been interfered
with concerns the administration of the plaintiffs' promissory notes. That
contract is alleged to be between the plaintiffs and the Department of
Education, but with the Department's pertinent obligations assigned to the
defendants. In other words, the plaintiffs are alleging that the defendants are
tortiously interfering with that part of the Department's contract assigned to
the defendants. But, a party cannot be held liable in tort for interfering with
its own contract. Huff v. Swartz, 606 N.W.2d 461, 467 (Neb. 2000); Bussing, 20
F. Supp. 3d at 737.
      The plaintiffs respond that if the defendants are considered merely
agents of the Department, then acting outside the scope of their agency may
subject the defendants to liability for tortious interference. Filing 41 at 28. In
determining whether an agent or other third-party tortiously interferes with a
contract or business relationship, a court distinguishes between conduct within
the general scope of the interferer's agency and conduct in furtherance of an
individual or private purpose unrelated to the principal's interests. Bussing,
20 F. Supp. 3d at 737. If the alleged interferer acts within the general scope of
his or her authority for the principal, then the law recognizes the conduct to be
consistent with the principal's interests. Bussing, 20 F. Supp. 3d at 738. For
the plaintiffs' tortious interference claim to survive dismissal, they must allege
facts showing the defendants were serving a principal other than the
Department, or pursuing a benefit for the defendants that was at odds with
the Department's interests. Id.
      The plaintiffs argue that the defendants' failure to administer the
income-driven repayment plan renewal applications consistent with the
controlling federal regulations was both unlawful and self-serving. The
implication being, that because the conduct was unlawful, it therefore


                                       14
benefited the defendants and was at odds with the Department's interest.
Filing 41 at 28. The plaintiffs' argument stretches the notion of a self-serving
purpose and personal benefit too far. The plaintiffs' amended complaint alleges
that the defendants were doing what they contracted to do—servicing student
debt. They just failed to service the renewal applications consistent with the
contract requirements. Negligence or bureaucratic incompetence does not
plausibly lead to a conclusion that the conduct was self-serving, contrary to the
principal's interests, or done for a personal benefit.
      Moreover, the plaintiffs allege only that the defendants' failure to timely
renew the plaintiffs' income-driven repayment plans benefited the defendants
by extending the plaintiffs' loans over time and delaying loan forgiveness, thus
keeping the plaintiffs' accounts open for servicing. It is not plausible to
conclude that the extra $2.00 per month per account the defendants would earn
by extending a loan would be a motivating factor for delaying authorization of
an income-driven repayment plan—even when multiplied by a thousand
borrowers—when the defendants' contract with the Department is worth
millions of dollars. Importantly, nowhere do the plaintiffs allege that the
defendants' conduct was at odds with the general scope of its assigned
authority for the Department. See Bussing, 20 F. Supp. 3d at 738. The
allegations concern the competence of the defendants' performance within the
general scope of its assigned authority. The plaintiffs' facts fail to allege a
plausible claim for relief regarding tortious interference with a contract or
business relationship.


                      4. NEGLIGENT MISREPRESENTATION
      The plaintiffs allege that the defendants falsely represented the terms of
their loans, and falsely represented that the plaintiffs were not eligible for


                                        15
renewal of their income-driven repayment plans notwithstanding the timely
submission of their renewal applications. The plaintiffs also allege that the
defendants falsely represented that the plaintiffs were required to make
substantially larger payments on their loan balances according to the standard
repayment plan, which resulted in further financial hardship and an inevitable
request for forbearance. Filing 37 at 20. The plaintiffs argue that the
defendants failed to exercise reasonable care or competence before
communicating critical information about the plaintiffs' repayment plan
eligibility and that the plaintiffs justifiably relied on the defendants'
misrepresentations to their detriment. Id.
      A prima facie case for negligent misrepresentation in Nebraska requires
a showing that (1) a representation was made; (2) the representation was false;
(3) the representation was made recklessly or negligently as to its truth; (4)
the representation was made with the intention that it should be relied upon;
(5) the representation was relied upon; and (6) damages were suffered as a
consequence. Nelson v. Wardyn, 820 N.W.2d 82, 87 (Neb. App. 2012). Negligent
misrepresentation is a subspecies of fraud, and as such, pursuant to Fed. R.
Civ. P. 9(b), a pleading must "state with particularity the circumstances
constituting the fraud." Farm Credit Serv. of America, FLCA v. Haun, 734 F.3d
800, 805 (8th Cir. 2013).
      The defendants argue that the plaintiffs' amended complaint fails to
plead fraud according to the "rigorous standards imposed by [Rule 9(b)]." Filing
40 at 18. Rule 9(b) standards are not quite so rigorous as the defendants
suggest. Pleading the particular circumstances constituting fraud is
interpreted in harmony with the principles of notice pleading. Drobnak v.
Andersen Corp., 561 F.3d 778, 783 (8th Cir. 2009). Generally, a pleading
alleging negligent misrepresentation must include the time, place, and


                                      16
contents of the false representations, the identity of the entity or source of the
misrepresentation, and what was obtained or given up as a consequence of the
false representation. Id. The heightened pleading standard for complaints of
fraud or misrepresentations is intended to allow a quick and specific response
to potentially damaging allegations. Id. However, Rule 9(b) provides that
knowledge, intent and other conditions of a defendant's mind may be generally
alleged. Further, facts constituting the misrepresentation that are peculiarly
within the defendant's knowledge may be plead on information and belief. Id.
       The defendants claim that the amended complaint fails to identify which
of    the   three        defendant    corporate    entities   made     the    purported
misrepresentations, and further, which particular individual made the
purported misrepresentations. Filing 40 at 19. The plaintiffs pled that "Nelnet"
or the "defendants" made the misrepresentations at issue. Also pled were the
content     of   the      misrepresentations,      the    timeframe   in     which   the
misrepresentations          were     made,   and    the    manner     in     which   the
misrepresentations were communicated. Filing 37 at 10-13. Which of the three
corporate entities—all functioning under the "Nelnet" banner—actually made
the representations, and which specific Nelnet employee was responsible for
each such misrepresentation is a matter within Nelnet's corporate knowledge.
The    purpose      of     a   heightened    pleading     standard    for    fraud   and
misrepresentation is to allow a party to quickly and specifically respond to a
potentially damaging allegation. In order to serve that purpose, on these facts,
it is unnecessary for the plaintiffs to further plead that which Nelnet should
already know.
       The defendants next assert that the plaintiffs did not "state with
particularity" when or where the misrepresentations occurred, or what
"comprised the exact contents of those communications." Filing 40 at 20. The


                                             17
Court disagrees. Regarding each plaintiff, the amended complaint alleges that
within a specific time period the plaintiffs timely submitted renewal
applications, which should have continued their existing monthly payment
plan obligation. But instead of continuing the plaintiffs' existing income-driven
repayment plans, the defendants negligently misrepresented that the
plaintiffs were no longer eligible for an income-driven repayment plan and that
they were required to pay a substantially higher monthly amount pursuant to
the standard repayment plan. As a consequence, the plaintiffs experienced
further financial distress and were required to seek forbearance. Filing 37 at
10-12. The Court finds that the plaintiffs' amended complaint alleged sufficient
facts to identify the time, place, content and source of the misrepresentations,
and the consequences of the misrepresentations to the plaintiffs.
      The    defendants    also    assert     that   the   plaintiffs'   negligent
misrepresentation claim is "expressly preempted" by the Higher Education
Act, specifically, 20 U.S.C. § 1098g, which provides: "Loans made, insured, or
guaranteed pursuant to a program authorized by Title IV of the Higher
Education Act of 1965 (20 U.S.C. § 1070 et seq.) shall not be subject to any
disclosure requirements of any State law." (Emphasis supplied) Filing 40 at 20-
24. Express preemption is where a statute's express language declares
Congress' intent to displace state law. Hillsborough Cty. v. Automated Med,
Labs., Inc., 471 U.S. 707, 713 (1985).
      The Court disagrees with the defendants' argument and finds persuasive
the analysis of a very similar claim in Pennsylvania v. Navient Corp., 354 F.
Supp. 3d 529 (M.D. Pa. 2018). There, the Commonwealth of Pennsylvania
claimed that Navient affirmatively steered borrowers with long-term financial
problems into forbearance rather than into more appropriate income-driven
repayment plans, and failed to properly advise borrowers of the consequences


                                         18
of not timely renewing income-driven repayment plans. Id. at 537-38. Navient
argued that the Commonwealth's loan servicing claims, made pursuant to its
Consumer Protection Laws, were preempted by the Higher Education Act. The
court concluded that the meaning of "any disclosure requirements of any State
law" in §1098g did not sweep as broadly as Navient would like.


      The HEA and its associated regulations only require that
      particular disclosures are to be made in the delivery of federal
      student loans and generally prescribes how those disclosures
      should be made. It does not preempt the enforcement of a statute
      of general applicability under a state's traditional police power,
      here, the Commonwealth's state consumer protection law, the
      CPL, which proscribes unfair and deceptive acts or practices in
      commerce.


Id. at 549-50.
      Similarly, here the plaintiffs are not complaining about disclosures
regarding the initiation of a consolidation loan, or the terms and conditions of
a loan. The plaintiffs are not seeking to add to, or take away from, the
disclosures the Higher Education Act requires a lender or loan servicer to
make. Instead, the plaintiffs assert that negligent misrepresentations made by
the defendants in the course of administering their loans caused damage. The
defendants do not argue, nor could the defendants credibly argue, that the
Higher Education Act gives it license to disclose to a borrower whatever
monthly payment amount it may randomly select. Certainly, the Higher
Education Act would require the defendants to accurately inform a borrower
of their monthly obligation when servicing an account. The plaintiffs' claim in


                                      19
this regard only seeks damages for the defendants' alleged negligence in falsely
representing that which they were required to accurately represent. The
plaintiffs allege facts showing a plausible claim for relief regarding negligent
misrepresentation.


                                 5. ACCOUNTING
      An accounting action at law involves a contract, either expressed or
implied. Lone Cedar Ranches, Inc. v. Jandebeur, 523 N.W.2d 364, 368 (Neb.
1994). To maintain an action for accounting at law, the plaintiffs must show
that the defendants received money that was not theirs, that the defendants
are bound to account to the plaintiffs, and that the plaintiffs are the owners of
the money. Id. The defendants' first argument for dismissal is that there is no
contractual relationship between the parties. Filing 40 at 25. But the plaintiffs
pled that the Department of Education partially assigned the administration
of their loan consolidation promissory notes to the defendants. The Court has
already determined that allegation was sufficient to allege the existence of a
contractual relationship between the parties.
       Second, the defendants argue that the plaintiffs failed to plead that the
defendants received the plaintiffs' money. Specifically, the defendants contend
that there is no allegation that the plaintiffs made overpayments, and in any
event, the payments that were made would have been made to the Department
of Education—not the defendants. Filing 40 at 25. The defendants'
representation of what the plaintiffs pled is incorrect. The plaintiffs specifically
pled that the defendants "administer and collect student loans throughout the
United States and Canada." Filing 37 at 4. Further, there is a plausible
inference in the facts pled that during the time after the plaintiffs' monthly
installment increased to the standard repayment amount, but before they


                                        20
sought forbearance, the plaintiffs made payments in excess of what was
required in their income-driven repayment plans and that the plaintiffs made
their monthly payment (including any overpayment) to the defendants.
      The defendants' assertion in their brief that payments are made to the
Department of Education represents the assertion of an avoidance. That
assertion may not be considered by the Court in a motion to dismiss. The
defendants' avoidance allegation would be properly raised in the defendants'
answer to the amended complaint. See Fed. R. Civ. P. 8(c)(1). The Court finds
that the plaintiffs alleged facts showing a plausible claim for relief regarding
action for an accounting at law.


                            6. UNJUST ENRICHMENT
      The plaintiffs allege that the defendants received money to which they
were not entitled, that the defendants retained possession of the money, and
in fairness the defendants should be required to pay the money back to the
plaintiffs. The money that the plaintiffs assert was wrongfully received and
retained concerns the plaintiffs' payments and fees that were assessed when
their income-driven repayment plans were withdrawn. Filing 37 at 22.
Nebraska law provides that to recover on an unjust enrichment claim for
money had and received, the plaintiffs must allege facts showing (1) the
defendants received money, (2) the defendants retained possession of the
money, and (3) the defendants in justice and fairness ought to pay the money
to the plaintiffs. Kanne v. Visa U.S.A. Inc., 723 N.W.2d 293, 302 (Neb. 2006).
      The Court finds that the factual allegations pled in the amended
complaint fail to allege a plausible basis to believe that the defendants retained
money that in fairness should be paid to the plaintiffs. The plaintiffs allege
that the defendants' contract with the Department of Education provides that


                                       21
Nelnet is paid a fee for servicing the loans. That fee is based on the various
loan status categories and the volume of loans in each category. Filing 37 at 8-
9. The plaintiffs allege that the fee structure incentivizes Nelnet to move
borrowers out of income-driven replacement plans and thereby delay or impede
the borrower's ability to achieve loan forgiveness. The plaintiffs allege that by
delaying loan forgiveness, Nelnet keeps more accounts open and the
Department pays more servicing fees.
      Nowhere do the plaintiffs allege that the defendants retain any portion
of the increased monthly payment, or receive a benefit of any kind from
capitalization of the interest. As such, there is no plausible basis in the
complaint to conclude that the defendants retained money that should be
returned to the plaintiffs. The defendants' fee structure does not include any
contribution from the plaintiffs' monthly loan obligation payment. Although
the plaintiffs allege that the defendants should provide an accounting, that
claim for relief only requires that the defendants received money from the
plaintiffs, not that the defendants retained that money and should pay it back
to the plaintiffs. The Court is mindful that the plaintiffs' allegations include
two paragraphs that tracked the elements of a cause of action for unjust
enrichment. Filing 37 at 22. But labels, conclusions and a formulaic recitation
of the elements of a cause of action are not sufficient to state a claim for relief.
Twombly, 550 U.S. at 555. The Court finds that the plaintiffs failed to allege
facts showing a plausible claim for unjust enrichment.


      IT IS ORDERED:

      1.    The defendants' motion to dismiss (filing 39) is granted in
            part and in part denied.



                                        22
2.   The plaintiffs' claims for tortious interference with a
     contract or business relationship and unjust enrichment
     claims are dismissed.


3.   This matter is referred to the Magistrate Judge for case
     progression.


Dated this 21st day of May 2019.

                                   BY THE COURT:


                                   John M. Gerrard
                                   Chief United States District Judge




                              23
